Citation Nr: 1233962	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple myeloma with plasmacytoma of the skull.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  In August 2010, he instead requested that his Board hearing be via video conference.  A hearing was scheduled for July 22, 2011.  The Veteran failed to show for the hearing and did not offer any good-cause explanation for his absence or request to reschedule the hearing; thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(d) (2011).

Since, however, the claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC).


REMAND

The evidence of record shows the Veteran has a brain tumor; the diagnosis is multiple myeloma with plasmacytoma of the skull.  He maintains this disability is the result of exposure to herbicide agents, such as the dioxin in Agent Orange, during his active military service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (including multiple myeloma) are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).

In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (Vietnam era), specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

A review of the Veteran's service treatment and personnel records reveals that he served during the Vietnam era, but not in the Republic of Vietnam.  However, he does not allege that he had service in Vietnam; rather, he states that he was stationed in Thailand where he was exposed to Agent Orange.  His service records do provide documentation that he served in Thailand, specifically at the Udorn Royal Thai Air Force Base (RTAFB).  This was for approximately one year - from September 1968 to August 1969.

During the pendency of the appeal, VA's Compensation & Pension (C&P) Service issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand.  Although DOD indicated the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Udorn RTAFB.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence.

The Veteran's MOS was "Material Facility Specialist" or "Stock Clerk."  There is no suggestion he served at Udorn RTAFB as a security policeman, security patrol dog handler, or member of a security police squadron.  Likewise, the evidence does not currently show that he otherwise served near the air base perimeter as he has indicated he worked in a warehouse.  Nevertheless, he was never informed that evidence showing service near the perimeter of Udorn RTAFB may assist in the substantiation of his claim.  This particular matter was initially raised by his representative in a September 2011 brief to the Board.  The Board therefore finds the claim must be remanded to allow for the RO/AMC to send a new letter to the Veteran notifying him of this aspect of the claim.  Additionally, the RO/AMC should undertake any other necessary development as to whether he was exposed to herbicide agents on a "facts found basis," such as by contacting the United States Army and Joint Services Records Research Center (JSRRC).  See M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q. (2012) (containing the development procedures for herbicide exposure in Thailand).

If exposure to herbicide agents is not found by the RO/AMC, a VA medical examination is nevertheless necessary on remand.  An examination was conducted in connection with the claim in August 2008.  Multiple myeloma and plasmacytoma were diagnosed, but the examiner did not provide a medical nexus opinion as to their origins.  Notably, the post-service medical evidence from 2008 reflects that the Veteran's brain tumor was manifested by headaches.  Although a tumor was not evident during service, the fact that he was seen for complaints of headaches during his service reasonably raises the possibility of direct service connection, which warrants another examination, but this time with an etiology opinion.  In February 1968, he was seen for a complaint of severe headaches in the area of his left temple along with blurred vision.  The headaches appeared to spontaneously improve later that month.  He also had headaches in March 1969.  Additionally, during his May 1969 separation examination, he reported experiencing frequent headaches, although he indicated they occurred when he was drinking.  In view of this evidence, a medical opinion should be provided addressing whether his brain tumor incepted during service or is otherwise related to any in-service injury, disease, or event, even if exposure to herbicide agents is not found.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection, instead, with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).

With respect to the other two service-connection claims, the Veteran primarily contends that service connection is warranted for hearing loss and glaucoma on a secondary basis to his brain tumor.  That is to say, he is alleging his brain tumor either caused or is chronically (meaning permanently) aggravating his hearing loss and glaucoma.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, the Board must defer deciding these two other claims pending the outcome of the claim concerning his brain tumor, inasmuch as he first has to link this brain tumor to his military service to then have opportunity to also attribute these other claimed conditions to his service by way of this disability.  In other words, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on another); See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 

1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Even so, similar to that other claim, the evidence in the Veteran's service treatment records reasonably raises the theory of direct service connection.  First, in January 1968, he complained of intermittent brief episodes of an inability to hear.  Additionally, during an August 2008 VA audiological examination, he reported a history of military noise exposure from motors and flight lines.  Thus, a medical opinion addressing the possible relationship between his current hearing loss and his military service should be obtained on remand.  The evidence currently of record shows he has hearing loss only in his left ear, not also in his right ear of sufficient severity to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes.

He also complained of blurred vision during service, in February 1968.  Later that month, an eye examination revealed mild refractive error.  Congenital and developmental defects, including refractive error, are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).


Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Here, an October 1968 entry shows the Veteran was seen for a foreign object in his left eye.  A tiny foreign body found on the inner surface was removed.  Given this evidence, a medical nexus opinion addressing the possible relationship between any current eye disability, including glaucoma, and his military service should be obtained on remand.  To allow for proper legal analysis of this claim as it pertains to this claimed disability, medical clarification may be necessary as to whether his glaucoma is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If a disease, an opinion may be required as to whether it was as likely as not aggravated by his active service beyond its natural progression.  If instead a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his service that resulted in disability apart from the congenital or developmental defect.

Further, in light of this remand, updated treatment records should be obtained from the VA Medical Center (VAMC) in Mountain Home, Tennessee.  The most recent records from this facility are dated only through July 2008, and it appears the Veteran continues to be evaluated and treated there for his claimed disabilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  He should also be asked if has had any recent non-VA treatment for the three claimed disabilities, such as from Dr. T.L. Taylor, who treated him for the brain tumor in 2008.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send another VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for service connection for a brain tumor, characterized as multiple myeloma with plasmacytoma of the skull.  To this end, provide him the specific information regarding presumed herbicide exposure for Veterans with Thailand service, e.g., concerning perimeter duty.  Ask him to submit any evidence regarding any such perimeter duty.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  Also ask him to identify any non-VA treatment facility or provider who has treated him for any of the claimed disabilities since 2008.  He and his representative should be given an opportunity to respond to this additional notice, and any additional information or evidence received should be associated with the claims file for consideration.

2.  Request treatment records from any private facility or provider the Veteran identifies.  Obtain his authorization (VA Form 21-4142) for release of his confidential records.  Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).


3.  Also request treatment records dated since July 2008 from the Mountain Home VAMC.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many requests for these records as are required by this regulation.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

4.  Follow the procedures of M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q., to determine whether he was exposed to herbicide agents in Thailand on a 
facts-found basis.  Contact JSRRC if necessary.

5.  If he was not exposed to herbicide agents on a 
facts-found basis, so as to warrant presumptive service connection for his brain tumor, schedule him for a VA compensation examination for a medical nexus opinion regarding whether direct service connection is warranted for this brain tumor.  All diagnostic testing and evaluation needed to make this determination of causation should be performed.

The examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) this disability incepted during the Veteran's military service, within one year of his discharge, or is otherwise related or attributable to his service, including the documented complaints of headaches he had in service.

It is imperative the examiner discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file.

6.  Also schedule the Veteran for a VA audiological examination for medical comment on the nature and etiology of his claimed hearing loss.  All necessary diagnostic testing and evaluation should be performed.  The examiner should first indicate whether the Veteran currently has hearing loss to an extent recognized as a ratable disability for VA compensation purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of these frequencies of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R. § 3.385.

After identifying any current ratable hearing loss, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) this disability incepted during the Veteran's military service, or, if an organic disease of the nervous system such as sensorineural hearing loss, within one year of discharge, or is otherwise related or attributable to his service, including the documented complaint of an inability to hear in service and his reported history of military noise exposure.

It is imperative the examiner discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file.

7.  As well, schedule the Veteran for a VA eye examination for medical comment on the nature and etiology of his claimed glaucoma.  All necessary diagnostic testing and evaluation should be performed.

To allow for proper legal analysis of this claim, medical clarification is first needed concerning whether the Veteran's glaucoma is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  As a general rule of thumb, defects tend to be static in nature whereas diseases are subject to improvements and worsening.

If a disease, an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's period of active military service beyond its natural progression.

If instead is a defect, an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his military service that resulted in additional disability apart from the congenital or developmental defect.

In making this determination of whether this disability incepted during the Veteran's military service or is otherwise related or attributable to his service, the examiner must consider the documented in-service complaints of blurred vision (then attributed to refractive error) and a foreign object in the left eye, in particular.

It is imperative the examiner discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file.


8.  Ensure the examination reports contain responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

9.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

